DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      PALMS MRI DIAGNOSTIC IMAGING CENTERS, INC. a/a/o
                     LOURDES GORDON,
                   Appellant/Cross-Appellee,

                                    v.

       THE TRAVELERS INDEMNITY COMPANY OF AMERICA,
                  Appellee/Cross-Appellant.

                              No. 4D21-219

                              [March 4, 2021]

  Appeal and cross-appeal from the County Court for the Seventeenth
Judicial Circuit, Broward County; Steven P. Deluca, Judge; L.T. Case
Nos. CONO-11006806 and CACE18-005445.

  Marlene S. Reiss of Marlene S. Reiss, P.A., Miami, for appellant/cross-
appellee.

   DeeAnn J. McLemore and Charles W. Hall of Banker Lopez Gassler,
P.A., St. Petersburg, for appellee/cross-appellant.

PER CURIAM.

   Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.